    Case 1:18-cv-00158-CKK Document 24-5 Filed 03/29/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA




 PUBLIC EMPLOYEES FOR
 ENVIRONMENTAL RESPONSIBILITY

               Plaintiffs,                         Civil Case No. 18-158
        v.

 U.S. DEPARTMENT             OF   HOMELAND
 SECURITY

               Defendant.


  PLAINTIFF’S STATEMENT OF MATERIAL FACTS AS TO WHICH THERE IS NO
                           GENUINE ISSUE

Pursuant to Local Rule 7(h), Plaintiff Public Employees for Environmental

Responsibility (“Plaintiff” or “PEER”) submits this statement of material facts as to

which there is no genuine issue:

       1.     On September 1, 2017, Plaintiff submitted a request under the Freedom

of Information Act (“FOIA”), 5 U.S.C. § 552, to the Federal Emergency Management

Agency (“FEMA”) for documents related to the 2015 update to the Strategic National

Risk Assessment (“SNRA”). Bridges Decl. ¶ 3, Exhibit A.

       2.     In response to PEER’s FOIA Request, FEMA produced 716 Bates-

stamped pages of documentation in three productions dated May 9, 2018, June 22,

2018, and June 25, 2018. Dinerstein Decl. ¶ 3, Exhibit A; Bridges Decl. ¶ 4-5.

       3.     On September 10, 2018, FEMA delivered to Plaintiff a Vaughn

Declaration identifying the withholdings and redactions made by FEMA across the




                                          1
    Case 1:18-cv-00158-CKK Document 24-5 Filed 03/29/19 Page 2 of 2



production, beginning at page 46 and ending at page 716. Dinerstein Decl. ¶ 4; Bridges

Decl. ¶ 6, Exhibit B.




                            Respectfully submitted on March 29, 2019,

                                   __/s/ _Paula Dinerstein_______ _
                                   Paula Dinerstein, DC Bar # 333971
                                   Public Employees for Environmental Responsibility
                                   962 Wayne Ave, Suite 610
                                   Silver Spring, MD 20910
                                   (202) 265-7337
                                   pdinerstein@peer.org

                                   Counsel for Plaintiff




                                          2
